FILED
                             NOT FOR PUBLICATION                             NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUICHUN XUAN,                                    No. 07-73109

               Petitioner,                       Agency No. A096-339-711

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Guichun Xuan, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition.

      Substantial evidence supports the IJ’s adverse credibility determination

because Xuan displayed a lack of basic knowledge of her claimed religion. See

Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004) (approving an adverse

credibility conclusion based in part on an expectation that one who claims active

participation in a group has a deeper understanding of that group’s beliefs).

Substantial evidence also supports the IJ’s adverse credibility determination

because the IJ’s negative assessment of Xuan’s demeanor, including her hesitant

and evasive manner of testimony, is entitled to special deference. See Singh-Kaur

v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999). In the absence of credible testimony,

Xuan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Because Xuan’s CAT claim is based on the same testimony found to be not

credible, and she points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                     07-73109